Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 9/4/2020 that has been entered and made of record. 
Response to Amendments
2. 	Claims are currently not amended. No New matter is being added. No claim is cancelled.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments:  
Regarding claim 1, Applicant argues that, Applicant respectfully submits that the applied references fail to disclose and would not have rendered obvious the combinations of features recited by the claims. For example, the applied references fail to disclose and would not have rendered obvious at least store a
correction network, where a speech recognition result string, which is a result of performing speech recognition on a series of speech data, and a correction result by a user for the speech recognition result string are associated, as recited by independent claim 1, and similarly recited by independent claims 14 and 15. (Remark page04 para02)
Examiner’s Response: 
Applicant’s argument is respectfully considered but not persuasive since the claim language is very broad and taking the possible broadest approach the current prior art on the record, Aher US2021/0272550, teaches the claimed elements in para 0018, 0027, fig1 as below.
a correction network memory configured to store a correction network (Aher paraQ02? where the memory storage 238 control circuitry instruction to control circuitry 228), where a speech recognition result string, which is 2 result of performing speech recognition on a series of speech data (Aher abstract fig 1 paraGOi8 where the speech string “show me game of homes’ is a result of the speech recognition), and a correction result oy a user for the speech recognition result string are associated (Aher the correction result is by a user is ‘show me game of thornes’ per fig 1 per para0018).
 So, it is not clear what part of the element is not taught by the referenced prior art of Aher.
Summary of Arguments:
Applicant provides the examples from the submitted drawing and states an argument that 
“For example, in the non-limiting embodiment of fig 6, a correction network is shown where characters of the recognition result of fig 5 are associated with corresponding characters of the correction sentence of fig 5. That is, for example, between nodes 4 and 5 "da" from the recognition result is associated with "ame" of the correction sentence. Aher does not disclose a correction network, let alone one where a speech recognition result string and a correction result are associated with each other. The Office Action apparently directs to 106 of Aher as the claimed speech recognition result string and to 110 of Aher as the claimed correction result. 
However, upon review of Aher, there can be found no discussion as to a network where 106 and 110 of Aher are stored in association with each other. 
Should the Office Action consider Aher to be capable of such features, such a position would not be supported by law and precedent”. (Remark page04, para3-7)
Examiner’s Response:
Applicant’s argument is very respectfully considered but is not persuasive since the claimed elements calls for the correction network in speech recognition and the prior art on the record, Aher, does teach a correction apparatus in speech recognition. The fig5 and 6 of the specification basically shows the correction process of the speech recognition which is fully covered in the prior art. Examiner believes that the current prior art will be fully supported in the law and precedent. Aher does teach the speech recognition circuitry to correct the error of the speech recognition and the data are being stored in the storage database 212.
Examiner holds the rejection.
Similarly, the independent claims 1, 14 and 15 are and their dependent claims are rejected. 


 
Drawings
4.	Applicant has submitted the correct drawing with response to the current office action. Examiner respectfully withdraws the objection.

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

8. 	Claims 1-3, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aher et al (US 2021/0272550) 

9.	Regarding independent claim 1, Ankur Anil Aher et al, herein after Aher (US 2021/0272550) teaches a speech recognition error correction apparatus (Aher abstract teaches a system for speech recognition error correct ting system)
	comprising: 
	a correction network memory configured to store a correction
	network (Aher para0027 where the memory storage 238 control circuitry instruction to control circuitry 228), where a speech recognition result string, which is a result of performing speech recognition on a series of speech
	data (Aher abstract fig 1 para0018 where the speech string ‘’show me game of homes’ is a result of the speech recognition), and a correction result by a user for the speech recognition result string are associated (Aher the correction result is by a user is ‘show me game of thornes’ per fig 1 per para0018); and 
an error correction circuitry configured to calculate a difference between a speech recognition result string of an error correction target (Aher abstract fig 1 para0018 where the speech string ‘’show me game of homes’ is a result of the speech recognition and the correction result is by a user is ‘show me game of thornes’ per fig 1 per para0018), which is a result of performing speech recognition on a new series of speech data (Aher para0018 where the result of speech recognition is item 106 and the result of the correction is 108), and the correction network stored in the correction network memory (Aher para0025 where the fig2 system200 is a correction network stores the stores the database 212 for the correction), and 
when a value indicating the difference is equal to or less than a threshold (Aher para0036 fig4 step408 the threshold is satisfied according to value), perform error correction on a speech recognition error portion in the speech recognition result string of the error correction target by using the correction network to generate a speech recognition error correction result string (Aher where abstract fig 1 para0018 where the speech string ‘’show me game of homes’ is a result of the speech recognition and the correction result is by a user is ‘show me game of thornes’ per fig 1 per para0018).
While Aher et al (pub# US 2021/0272550) does not fully disclose the threshold value, it would have been obvious to have done so. The reason is whenever the threshold is satisfied the value of threshold is satisfied whether less than threshold, equal to threshold or more than threshold as part of the satisfaction.
	Thus, the speech error detection is being recognized and the correction is done. As a result, it would have been obvious to one of ordinary skill in the art to see the erro4 detection and correction with the threshold satisfaction. 
10.	Regarding claim 2, The speech recognition error correction apparatus
according to claim 1, further comprising: a correction sentence acquisition circuitry configured to acquire the correction result by the user for the speech 
recognition error correction result string generated by the error correction circuitry (Aher para0018 where the fig 1 shows the correction string result generated by use of the speech recognition at step 110 in fig 1); and 
a generation circuitry configured to calculate a difference between the speech recognition result string of the error correction target and the correction result (Aher para0036 where the step 408 in fig 4 determines the threshold), and when a value indicating the calculated difference is equal to or less than a
threshold (Aher para0036 where the threshold is satisfied), generate the correction network (Aher para0025 where the fig2 system200 is a correction network stores the stores the database 212 for the correction), where the speech recognition result string of the error correction target and the correction result are associated, and store the generated correction network in the correction network memory (Aher fig2 where the storage 224 is a control circuitry and has storage 226 stores the instruction and has a storage 212 that stores the responses and queries of the system per para0031).
11. 	Regarding claim 3, Aher et al teaches the speech recognition error correction apparatus according to claim 1, further comprising a presentation circuitry configured to present the speech recognition error correction result string generated by the error correction circuitry (Aher fi1 para0017 where the presentation screen 12 presents the correction result generated by the correction circuitry 228 of fig 2). 
12. 	Regarding claim 10, Aher et al teaches the speech recognition error correction apparatus according to claim 1, wherein the speech recognition result string, the correction result, and the speech recognition error 5correction result string are one of character strings and word strings (Aher the speech recognition results is 106 and 110 are the character and word strings).  

13. 	Regarding claim 11, Aher et al teaches the speech recognition error correction apparatus according to claim 1, wherein the speech recognition result string and the correction network are expressed by at least one of a 10text (Aher fig1 item 106 and 110 is a text expression of the speech recognition), a lattice, which is a candidate network, and a confusion network (Aher where the communication network is 208 is a suitable network for communication).  
14. 	Regarding claim 12, The speech recognition error correction apparatus according to claim 1, further comprising: a speech acquisition circuitry configured to acquire the new 15series of speech data (Aher fig 2 where the speech acquiring circuit is a computing device 204); and a recognition circuitry configured to perform speech recognition on the new series of speech data acquired by the speech acquisition circuitry (Aher fig 4 where the speech detection at 402 is being detecting speech query 104 in fig 1), and generate the speech recognition result string of the error correction target (Aher fig1 where the speech recognition with correction is being shown as item 110).  
15.	Regarding claim 14, the arguments are analogues to claim1, are applicable and is rejected.
16.	Regarding claim 15, the arguments are analogues to claim1, are applicable and is rejected.
Allowable Subject Matter
17.	Claim 4-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.	Note: This application does not invoke USC 112 for the elements an error correction circuitry, acquisition circuitry, generation circuitry, presentation circuitry, speech circuitry, processing circuitry synthesis circuitry as are represented by the processor or special integrated circuit and or display.
Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677